Case 1:14-cv-02887-JLK-MEH Document 181-16 Filed 05/30/19 USDC Colorado Page 1 of
                                       28




                       Exhibit M
Case 1:14-cv-02887-JLK-MEH Document 181-16 Filed 05/30/19 USDC Colorado Page 2 of
                                       28




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

   Civil Action No. 14-CV-02887-JLK

   ALEJANDRO MENOCAL,
   MARCOS BRAMBILA,
   GRISEL XAHUENTITLA,
   HUGO HERNANDEZ,
   LOURDES ARGUETA,
   JESUS GAYTAN,
   OLGA ALEXAKLlNA,
   DAGOBERTO VIZGUERRA, and
   DEMETRIO VALERGA,
   on their own behalf and on behalf of all others similarly situated,

          Plaintiffs,

   vs.

   THE GEO GROUP, INC.,

          Defendant.


           DEFENDANT GEO’S RESPONSES TO PLAINTIFFS’ FIRST SET OF
         INTERROGATORIES, REQUESTS FOR ADMISSIONS, REQUESTS FOR
          PRODUCTION OF DOCUMENTS, AND REQUEST FOR INSPECTION


          Defendant GEO, by its attorneys, Vaughan & DeMuro and Norton Rose Fulbright

   US LLP, hereby responds to Plaintiffs’ first set of interrogatories, requests for admissions,

   requests for production, and request for inspection.

                        GENERAL OBJECTIONS AND STATEMENTS

          1.      Defendant objects to the disclosure of any information protected from

   discovery by the attorney-client privilege or work product doctrine.

          2.      Defendant states that any discovery relating to the production of confidential

   information regarding detainees, GEO Group employees, or GEO Group policies is subject
Case 1:14-cv-02887-JLK-MEH Document 181-16 Filed 05/30/19 USDC Colorado Page 3 of
                                       28




   to federal regulations at 6 C.F.R. §§ 5.41-5.49 and by United States ex rel. Touhy v.

   Ragen, 340 U.S. 462 (1951) and a stipulated protective order to be entered in this case.

          3.     The responses to the discovery below are to the best of Defendant’s present

   ability and information. Defendant reserves the right to supplement these responses after

   completion of discovery, investigation, or preparation for trial. Defendant further reserves

   the right to introduce evidence at the time of trial based upon information and/or

   documents located, developed, or discovered subsequent to the date hereof, which

   evidence may supplement, amplify, modify or be in conflict with the following answers that

   are based upon present information only.

          4.     Defendant objects to the “Definitions” and “Instructions,” in Plaintiffs’

   discovery requests, to the extent they impose obligations beyond those imposed by the

   Federal Rules of Civil Procedure and to the extent they are vague and fail to provide

   specific understandable definitions.

          5.     Defendant objects to the discovery requests to the extent they seek

   information regarding GEO Group facilities, detainees, or employees outside the facility in

   Aurora, CO. Information regarding other facilities is not relevant and not likely to lead to

   the discovery of relevant information. Such requests are also overbroad and unduly

   burdensome. For purposes of answering this discovery, Defendant will refer only to its

   facility in Aurora, Colorado, and the detainees and employees from that facility as that

   facility is where Plaintiffs were housed.

          6.     Defendant objects to these discovery requests to the extent that they seek

   discovery beyond class certification issues.

                                      INTERROGATORIES



                                                  2
Case 1:14-cv-02887-JLK-MEH Document 181-16 Filed 05/30/19 USDC Colorado Page 4 of
                                       28




           1.    Please provide the name and Alien Registration Number of each

   detainee who participated in the VWP at the Aurora Detention Facility between

   October 22, 2012 and the present.

           ANSWER: Objection.       Defendant objects to this interrogatory as unduly

   burdensome, not relevant to any claim or defense and not likely to lead to the discovery

   of admissible evidence, and because it seeks confidential information subject to the

   Privacy Act. Defendant objects to this request as it is governed by federal regulations at

   6 C.F.R. §§ 5.41-5.49 and by United States ex rel. Touhy v. Ragen, 340 U.S. 462 (1951).

           Pursuant to direction from DHS/ICE and the Department of Justice, Defendant

   objects to and cannot provide the Alien Registration Number (“A Number”) for each

   detainee who participated in the VWP because the A Number is not relevant to any claim

   or defense, is not likely to lead to the discovery of admissible evidence, and because the

   A Number is confidential information subject to the Privacy Act, 5 U.S.C §552a, FR Doc

   No: 2013-27895. This interrogatory is more appropriately submitted via a Freedom of

   Information Act request to the Department of Homeland Security, Bureau of Immigration

   and Customs Enforcement

           Defendant objects to this interrogatory as unduly burdensome because there could

   be approximately 4,000 to 6,000 ICE detainees that are housed at the Aurora facility every

   year.

                                  intake           release
                        2014      3,630            3,693
                        2013      4,374            4,367
                        2012      5,471            5,433
                        2011      5,838            5,903


                                               3
Case 1:14-cv-02887-JLK-MEH Document 181-16 Filed 05/30/19 USDC Colorado Page 5 of
                                       28




                        2010       6,175            6,192
                        2009       6,222            6,189
                        2008       6,640            6,674
                        2007       5,809            5,556
                        total      44,159.00
                        avg        5,519.86

   Plaintiffs are seeking information for almost three years, or potentially 18,000 detainees.

   On any given day there could be up to 80 detainees participating in the VWP. Defendant

   objects to creating a list of these detainees as it is unduly burdensome.

          Without waiving those objections, Defendant provided VWP payroll information in its

   Rule 26 disclosures at GEO_MEN 057-58, 63-66, 71-78, 85-86, 94-103, 108-116, 121-125,

   142-153. Defendant has provided some monthly reimbursement reports for the VWP

   (which includes the names of the detainees who were paid pursuant to the VWP) to

   DHS/ICE/DOJ for its review. At this time, pursuant to a letter from the US Attorney’s office,

   Defendant is unable to provide those reports until approval is received from DHS/ICE/DOJ.

   See attached letters. Defendant understands that if Plaintiffs want these documents, they

   must provide DHS/ICE/DOJ with the “detailed description of the relevance of the information

   as it pertains to the issue at hand.” See attached letters.

          2.     Please provide the name and Alien Registration Number of each detainee

   subject to the Housing Unit Sanitation Policy at the Aurora Detention Facility between

   October 22, 2004 and the present.

          ANSWER: Objection. Defendant objects to this interrogatory because it seeks

   confidential information subject to the Privacy Act and as unduly burdensome, not relevant

   to any claim or defense and not likely to lead to the discovery of admissible evidence.


                                                4
Case 1:14-cv-02887-JLK-MEH Document 181-16 Filed 05/30/19 USDC Colorado Page 6 of
                                       28




   Defendant objects to this request as it is governed by federal regulations at 6 C.F.R. §§

   5.41-5.49 and by United States ex rel. Touhy v. Ragen, 340 U.S. 462 (1951).

          Pursuant to direction from DHS/ICE/DOJ, Defendant objects to providing the Alien

   Registration Number (“A Number”) for each detainee subject to the sanitation policy

   because the A Number is not relevant to any claim or defense, is not likely to lead to the

   discovery of admissible evidence, and because the A Number is confidential information

   subject to the Privacy Act, 5 U.S.C §552a, FR Doc No: 2013-27895.

          Defendant objects to this interrogatory as unduly burdensome because there could

   be approximately 4,000 to 6,000 ICE detainees that are housed at the Aurora facility every

   year. All detainees are subject to ICE’s housing sanitation policy and Plaintiffs are seeking

   information for ten years and, therefore, potentially 60,000 detainees. Defendant does not

   have, in the ordinary course of business, any document that lists every detainee that has

   been housed in the Aurora facility in the last ten years. Defendant objects to creating a list

   of 60,000 names as it is unduly burdensome.

          Defendant objects to this interrogatory as it has not been given approval from

   DHS/ICE/DOJ to provide information from detainee files per the attached letters.

          3.      Please provide the full name, dates of employment, last known address,

   last known personal e-mail address, and last known personal telephone number of

   each of your employees or other agents, current or former, who supervised any

   detainee in any job in the VWP at the Aurora Facility between October 22, 2012 and

   the present.

          ANSWER: Objection. Defendant objects to this interrogatory as unduly burdensome,

   not relevant to any claim or defense and not likely to lead to the discovery of admissible

   evidence, and because it seeks confidential information. Defendant objects to this request

                                                5
Case 1:14-cv-02887-JLK-MEH Document 181-16 Filed 05/30/19 USDC Colorado Page 7 of
                                       28




   as it is governed by federal regulations at 6 C.F.R. §§ 5.41-5.49 and by United States ex

   rel. Touhy v. Ragen, 340 U.S. 462 (1951).

          This interrogatory is overbroad as the Aurora facility employs approximately 189

   people on the ICE contract at any time and, of course, employees separate from

   employment and are hired at various times. Who was employed and the number of people

   employed may vary at any time. Defendant does not, in the ordinary course of business,

   maintain any document that would readily identify which of those employees supervised

   detainees in the VWP. Even reviewing daily detainee payroll sheets submitted each day

   for each of the 80 jobs in the VWP may not identify the employee that actually supervised

   the detainees on each job.

          Defendant also objects to providing the personal contact information for its current

   and former employees as the contact information is not relevant to any claim or defense

   and not likely to lead to the discovery of admissible evidence, and because it seeks

   confidential information. Providing the names and contact information for employees (to

   persons who were previously or are currently detained) presents a security risk and a safety

   issue for those employees. Additionally, providing the requested information would unduly

   interfere with the privacy expectations of Defendant’s current and former employees

   because Defendant considers such information confidential.

          Defendant objects to this interrogatory as it has not been given approval from

   DHS/ICE/DOJ to provide information related to detainees per the attached letters.

          4.     Please provide the full name, dates of employment, last known address,

   last known personal e-mail address and last known personal telephone number of

   each of your employees or other agents, current or former, who supervised any

   detainee in performing work pursuant to the Housing Unit Sanitation Policy in the

                                               6
Case 1:14-cv-02887-JLK-MEH Document 181-16 Filed 05/30/19 USDC Colorado Page 8 of
                                       28




   Aurora Facility between October 22, 2004 and the present.

          ANSWER:       Objection.    Defendant objects to this interrogatory as unduly

   burdensome, not relevant to any claim or defense and not likely to lead to the discovery of

   admissible evidence, and because it seeks confidential information. Defendant objects to

   this request as it is governed by federal regulations at 6 C.F.R. §§ 5.41-5.49 and by United

   States ex rel. Touhy v. Ragen, 340 U.S. 462 (1951).

          This interrogatory is overbroad as the Aurora facility employs approximately 189

   people on the ICE contract at any time and, of course, employees separate from

   employment and are hired at various times. Who was employed and the number of people

   employed may vary at any time. The officers work three shifts, 24 hours a day, 365 days

   a year and anyone of them could have supervised cleaning pursuant to the sanitation policy

   at any time. Defendant does not, in the ordinary course of business, maintain any

   document that would identify which of those employees supervised detainees cleaning

   pursuant to the sanitation policy. This interrogatory is also unduly burdensome as Plaintiffs

   are seeking information regarding all detention officers employed for a ten year period.

          Defendant also objects to providing the personal contact information for its current

   and former employees as the contact information is not relevant to any claim or defense

   and not likely to lead to the discovery of admissible evidence, and because it seeks

   confidential information. Providing the names and contact information for employees (to

   persons who were previously or are currently detained) presents a security risk and a safety

   issue for those employees. Additionally, providing the requested information would unduly

   interfere with the privacy expectations of Defendant’s current and former employees

   because Defendant considers such information confidential.



                                                7
Case 1:14-cv-02887-JLK-MEH Document 181-16 Filed 05/30/19 USDC Colorado Page 9 of
                                       28




          Defendant objects to this interrogatory as it has not been given approval from

   DHS/ICE/DOJ to provide information related to detainees per the attached letters.

          5.      Please describe in detail each and every disciplinary or corrective action

   taken against a detainee for failing or refusing to fully participate in work pursuant

   to the Housing Unit Sanitation Policy from October 22, 2004 to the present and any

   policies of the Defendant that govern these disciplinary or corrective actions. For

   each disciplinary or corrective action (an "Action"), please provide the following

   information:

          a.      The name and Alien Registration Number of the detainee subject to the
                  Action;

          b.      The name and all known contact information for any employee or agent
                  of GEO who assigned, carried out, or otherwise had knowledge of the
                  Action; and

          c.      A description of the Action.

          ANSWER: Objection. Defendant objects to this interrogatory because it seeks

   confidential information subject to the Privacy Act and as unduly burdensome, not relevant

   to any claim or defense and not likely to lead to the discovery of admissible evidence.

   Defendant objects to this request as it is governed by federal regulations at 6 C.F.R. §§

   5.41-5.49 and by United States ex rel. Touhy v. Ragen, 340 U.S. 462 (1951).

          Defendant objects to this request as vague because “disciplinary,” and “corrective

   action,” are not defined. It is unknown whether this follows the allegation in the Complaint

   that there were “threat[s] to put those who refused to work (for no pay) in ‘the hole,’ or

   solitary confinement.” Doc. 1. Defendant employs approximately 189 people on the ICE

   contract during three shifts, 24 hours a day and 365 days a year and those employees

   change over time. This request could be interpreted as asking whether some employee

                                                 8
Case 1:14-cv-02887-JLK-MEH Document 181-16 Filed 05/30/19 USDC Colorado Page 10
                                     of 28




  referred to solitary confinement or “the hole” in relation to the sanitation policy at some time

  since 2004. Defendant simply has no way of determining the answer to this interrogatory.

         Pursuant to direction from DHS/ICE/DOJ, Defendant objects to providing the Alien

  Registration Number (“A Number”) for each detainee subject to the sanitation policy

  because the A Number is not relevant to any claim or defense, is not likely to lead to the

  discovery of admissible evidence, and because the A Number is confidential information

  subject to the Privacy Act, 5 U.S.C §552a, FR Doc No: 2013-27895.

         Defendant also objects to providing the personal contact information for its current

  and former employees as the contact information is not relevant to any claim or defense

  and not likely to lead to the discovery of admissible evidence, and because it seeks

  confidential information. Providing the names and contact information for employees (to

  persons who were previously or are currently detained) presents a security risk and a safety

  issue for those employees. Additionally, providing the requested information would unduly

  interfere with the privacy expectations of Defendant’s current and former employees

  because Defendant considers such information confidential.

         Defendant objects to this interrogatory as unduly burdensome because there could

  be approximately 4,000 to 6,000 ICE detainees that are housed at the Aurora facility every

  year. All detainees are subject to ICE’s housing sanitation policy and Plaintiffs are seeking

  information for ten years and, therefore, potentially 60,000 detainees. In the ordinary

  course of business, Defendant does not maintain any document that would identify

  disciplinary or corrective actions for each of those 60,000 detainees or the employees

  involved in those actions. Therefore, answering this interrogatory would require reviewing

  each of up to 60,000 detainee files to locate any disciplinary or corrective actions.



                                                9
Case 1:14-cv-02887-JLK-MEH Document 181-16 Filed 05/30/19 USDC Colorado Page 11
                                     of 28




  Defendant objects to this as unduly burdensome.

         As to policies, see the objections, answer, and responses to Response to Request

  for Production No. 9.

         Defendant also objects to this interrogatory as Defendant has not received approval

  from DHS/ICE/DOJ to provide information from the detainee files as stated in the attached

  letters.

         6.     Please describe in detail each and every disciplinary or corrective action

  taken against a detainee in the Aurora Facility that resulted in a detainee being

  disciplined in any way, including, but not limited to, placed in solitary confinement,

  at any time from October 22, 2004 to the present and any policies of the Defendant

  that govern these disciplinary or corrective actions. For each disciplinary or

  corrective action (an "Action"), please provide the following information:

         a.     The name and Alien Registration Number of the detainee subject to the
                Action;

         b.     Any employee or agent of the Defendant that assigned, carried out, or
                otherwise had knowledge of the Action; and

         c.     A description of the Action and the reason for the Action, including a
                description of the purported violation justifying the Action.

         ANSWER: Objection. Defendant objects to this interrogatory because it seeks

  confidential information subject to the Privacy Act and as unduly burdensome, overbroad,

  not relevant to any claim or defense and not likely to lead to the discovery of admissible

  evidence.   Defendant objects to this request as vague because “disciplinary,” and

  “corrective action,” are not defined. Defendant objects to this request as it is governed by

  federal regulations at 6 C.F.R. §§ 5.41-5.49 and by United States ex rel. Touhy v. Ragen,

  340 U.S. 462 (1951).

                                              10
Case 1:14-cv-02887-JLK-MEH Document 181-16 Filed 05/30/19 USDC Colorado Page 12
                                     of 28




         Defendant objects to his request as overbroad, not relevant to any claim or defense

  and not likely to lead to the discovery of admissible evidence. The allegations in Plaintiffs’

  Complaint are very specific and only include discipline related to refusing to participate in

  ICE’s sanitation policy. Therefore, information regarding detainees subject to discipline for

  any other reason is overbroad, not relevant to any claim or defense and not likely to lead

  to the discovery of admissible evidence.

         Defendant objects to providing the Alien Registration Number (“A Number”) for the

  reasons already stated. Defendant objects to providing the personal contact information

  for its current and former employees for the reasons already stated. Defendant objects to

  this interrogatory as unduly burdensome because of the number of detainees housed during

  the time period and the number of employees, as stated above.

         Defendant also objects to this interrogatory as Defendant has not received approval

  from DHS/ICE/DOJ to provide information from the detainee files as stated in the attached

  letters.

         7.     Please describe in detail each and every policy of GEO that resulted in

  disciplinary or corrective action taken against a detainee for refusing to work

  pursuant to the Housing Unit Sanitation Policy in the Aurora Facility from October 22,

  2004 to the present.

         ANSWER: Objection. Defendant objects to this interrogatory as vague because

  “disciplinary or corrective action” is not defined. Defendant objects to this interrogatory as

  it presumes there are policies that state that there will be disciplinary or corrective action

  taken against detainees for refusing to work pursuant to the Housing Unit Sanitation Policy.

  Defendant objects to this interrogatory to the extent that it presumes that there were


                                               11
Case 1:14-cv-02887-JLK-MEH Document 181-16 Filed 05/30/19 USDC Colorado Page 13
                                     of 28




  detainees that received disciplinary or corrective action for refusing to work pursuant to the

  Housing Unit Sanitation Policy at the Aurora Facility.            Defendant objects to this

  interrogatory as overbroad and unduly burdensome as it seeks policies for a ten year period

  of time.

         See objections, answers, and responses to Interrogatory No. 5 and Request for

  Production No. 9.

         8.      For each policy identified in response to the previous interrogatory,

  please state which GEO facilities implemented each policy and between what dates

  each policy was in effect at each facility.

         ANSWER:        Objection.       Defendant objects to this request as overbroad, not

  relevant, and not likely to lead to the discovery of admissible evidence because this request

  seeks information from facilities other than the Aurora facility, but the Aurora facility is the

  only facility at issue in this case.

         9.      Please provide the full name, dates of employment, last known address,

  last known personal e-mail address and last known personal telephone number of

  each of your employees or other agents, current of former, responsible for reporting

  to, communicating with, or otherwise liaising with the ICE personnel, including, but

  not limited to, the ICE Contracting Officer's Technical Representative(s) and ICE

  Designated Service Official, regarding GEO's compliance with the federal contractual

  and legal requirements, at the Aurora Facility between October 22, 2012 and the

  present.

         ANSWER: Objection. Defendant objects to this interrogatory as vague, overbroad,

  unduly burdensome, not relevant to any claim or defense and not likely to lead to the


                                                 12
Case 1:14-cv-02887-JLK-MEH Document 181-16 Filed 05/30/19 USDC Colorado Page 14
                                     of 28




  discovery of admissible evidence, and because it seeks confidential information.

         Defendant objects to this interrogatory as vague. Defendant is unfamiliar with the

  phrase “ICE Designated Service Official.” Additionally, it is unclear what is meant by the

  phrases “responsible for reporting to, communicating with, or otherwise liaising with,” and

  “compliance with the federal contractual and legal requirements.”

         Defendant objects to this interrogatory as overbroad as any employee could

  potentially provide information to an ICE official, if asked.

         Defendant objects to providing the personal contact information for its current and

  former employees for the reasons already stated above.

         Without waiving those objections and limiting the question to known regular

  communications with ICE, Defendant states that there are generally weekly meetings

  between department heads at the Aurora facility and local ICE officials. Currently, the

  persons at the meetings are:

   GEO Staff                                        ICE Staff

   John Choate, Warden                              Amelia Sanchez, COR Contracting
   Dawn Ceja, AW Operations                         Officers Representative
   Barb Krumpelmann, AW Finance and                 Carl Zabat, AFOD Asst. Field Office
   Administration                                   Director
   Jaime Davis, Chief of Security                   Chris Jones, SDDO Supervisory
   Dennis McCoy, Fire Safety Manager                Detention Deportation Officer
   Kevin Martin, Programs Manager                   Tracy Cammorto, SDDO Supervisory
   Joshua Dittmar, Transportation SV                Detention Deportation Officer
   Paul Pinksonly, Maintenance SV                   Fred Krzysiak, Detention Services
   Scott Kennedy, Food Service Manager              Manager
   Michele Cooper, Executive Secretary
   Tommy Jensen, IT
   Brad Stelter, ACA Compliance
   Trina McCuen, Training Manager
   Health Services Administrator

                                               13
Case 1:14-cv-02887-JLK-MEH Document 181-16 Filed 05/30/19 USDC Colorado Page 15
                                     of 28




                     REQUESTS FOR PRODUCTION OF DOCUMENTS

        1.     Please provide all "Detainee Payroll" documents bearing any date

  between October 22, 2012 and the present that pertain to or record work in the VWP

  at the Aurora Facility.

        RESPONSE: Objection. Defendant objects to this request as vague and overbroad,

  unduly burdensome and because it requests confidential information.

        Defendant objects to this request as vague, overbroad, and unduly burdensome

  because of the use of the words/phrase “all ‘Detainee Payroll’ documents” and “pertain to

  or record work.” This request could seek all documents with the name “Detainee Payroll”

  or all documents with detainee payroll information. There are an unknown number of types

  of documents that could contain detainee payroll information.

        Defendant also objects to this request based on the same objections asserted in

  answer to Interrogatory No. 1. Without waiving any objections, and limiting its response to

  the documents most readily used in the ordinary course of business, Defendant’s response

  to this request is the same as its objections and answer to Interrogatory No. 1.

        Upon approval from DHS/ICE/DOJ, Defendant may also be able to permit inspection

  of approximately 47+ boxes of “daily sheets” which the detainees sign each day they work.

  A redacted example of a “daily sheet” was provided to attorney Brandt Milstein via email on

  June 10, 2015.

        2.     Please provide any and all documents summarizing, recording or

  reflecting hours worked in the VWP at the Aurora Facility between October 22, 2012

  and the present.

                                             14
Case 1:14-cv-02887-JLK-MEH Document 181-16 Filed 05/30/19 USDC Colorado Page 16
                                     of 28




         RESPONSE: Objection. Defendant objects to this request as vague, overbroad and

  unduly burdensome based on the use of the words/phrase “any and all documents” and

  “summarizing, recording or reflecting.” See also objections, answers, and responses to

  Interrogatory No. 1 and Request for Production No. (“RFP”) 1.

         3.     Please provide any and all documents summarizing or recording

  payments made to detainees working in the VWP at the Aurora Detention Facility

  between October 22, 2012 and the present.

         RESPONSE: Objection. Defendant objects to this request as vague, overbroad and

  unduly burdensome based on the use of the words/phrase “any and all documents” and

  “summarizing or recording.” See also objections, answers, and responses to Interrogatory

  No. 1 and Request for Production Nos. (“RFP”) 1 and 2.

         4.     Please provide any and all documents summarizing, constituting or

  recording policies, guidelines, or authority pursuant to which you conducted the VWP

  between October 22, 2012 and the present.

         RESPONSE: Objection. Defendant objects to this request as vague, overbroad and

  unduly burdensome based on the use of the words/phrase “any and all documents” and

  “summarizing, constituting or recording,” and “policies, guidelines, or authority.” Defendant

  objects to this request as it is governed by federal regulations at 6 C.F.R. §§ 5.41-5.49 and

  by United States ex rel. Touhy v. Ragen, 340 U.S. 462 (1951).

         Without waiving those objections and limiting its response to official local policies,

  Aurora local policy 8.1.8 addresses the voluntary work program. Copies of those policies

  will be provided upon approval of DHS/ICE/DOJ and the Court’s entry of a protective order.

                                              15
Case 1:14-cv-02887-JLK-MEH Document 181-16 Filed 05/30/19 USDC Colorado Page 17
                                     of 28




         Additionally, Defendant conducts the VWP program pursuant to the PBNDS, the

  contract with ICE, and the ICE detainee handbook, all of which were previously provided.

         5.     Please provide any and all documents summarizing, constituting,

  recording or referencing any disciplinary or corrective action taken between October

  22, 2012 and the present which arises from, references or concerns the VWP or any

  job assigned pursuant to that program.

         RESPONSE: Objection. Defendant objects to this request as vague, overbroad and

  unduly burdensome based on the use of the words/phrase “any and all documents” and

  “summarizing, constituting, recording, or referencing” and “disciplinary or corrective action.”

  Defendant also objects to this request based on the same objections set forth in

  answer/response to Interrogatory Nos. 5-7.

         6.     Please provide any and all documents summarizing, constituting,

  recording or referencing any disciplinary or corrective action taken between October

  22, 2004 and the present which arises from, references or concerns the Housing Unit

  Sanitation Policy or any job assigned pursuant to that policy.

         RESPONSE: Objection. See objections, answers, and responses to Interrogatory

  Nos. 5-7 and RFP 5.

         7.     Please provide any and all documents summarizing, constituting,

  recording or referencing any disciplinary or corrective action taken between October

  22, 2004 and the present that involves the use of solitary confinement.

         RESPONSE: Objection. See objections, answers, and responses to Interrogatory

  Nos. 5-7 and RFP 5 and 6.

                                               16
Case 1:14-cv-02887-JLK-MEH Document 181-16 Filed 05/30/19 USDC Colorado Page 18
                                     of 28




         8.     Please provide any and all documents recording or summarizing the

  identities of individuals tasked with working pursuant to the Housing Unit Sanitation

  Program between October 22, 2004 and the present.

         RESPONSE: Objection. Defendant objects to this request as vague, overbroad and

  unduly burdensome based on the use of the words/phrases “any and all documents” and

  “recording or summarizing.” See objections, answers, and responses to Interrogatory No.

  2.

         9.     Please provide any and all documents summarizing, constituting or

  recording policies, guidelines, or authority pursuant to which you conducted the

  Housing Unit Sanitation Policy between October 22, 2004 and the present.

         RESPONSE: Objection. Defendant objects to this request as vague, overbroad and

  unduly burdensome based on the use of the words/phrase “any and all documents” and

  “summarizing, constituting or recording,” and “policies, guidelines, or authority.” Defendant

  objects to this request as it is governed by federal regulations at 6 C.F.R. §§ 5.41-5.49 and

  by United States ex rel. Touhy v. Ragen, 340 U.S. 462 (1951).

         Without waiving those objections and limiting its response to official local policies,

  Aurora local policy 12.1.4 addresses sanitation. Copies of those policies will be provided

  upon approval of DHS/ICE/DOJ and the Court’s entry of a protective order.

         Additionally, sanitation is conducted pursuant to the PBNDS, the contract with ICE,

  and the ICE detainee handbook, all of which were previously provided.

         10.    Please provide any and all documents summarizing, constituting or

  recording communications between you and any person representing the ICE, dated

                                              17
Case 1:14-cv-02887-JLK-MEH Document 181-16 Filed 05/30/19 USDC Colorado Page 19
                                     of 28




  between October 22, 2004 and the present and which reference the Housing Unit

  Sanitation Program.

         RESPONSE: Objection. Defendant objects to this request as vague, overbroad and

  unduly burdensome based on the use of the words/phrase “any and all documents,”

  “summarizing, constituting or recording,” and “communications.”

         Defendant also objects to this request because at this time, pursuant to letters from

  the US Attorney’s office, Defendant is unable to provide any communications with ICE until

  approval is received from DHS/ICE/DOJ. See attached letters. Defendant understands that

  if Plaintiffs want these documents, they must provide DHS/ICE/DOJ with the “detailed

  description of the relevance of the information as it pertains to the issue at hand.” See

  attached letters.

         11.    Please provide any and all documents summarizing, constituting or

  recording communications between you and any person representing the ICE, dated

  between October 22, 2012 and the present and which mention the VWP.

         RESPONSE: Objection. Defendant objects to this request as vague, overbroad and

  unduly burdensome based on the use of the words/phrase “any and all documents,”

  “summarizing, constituting or recording,” and “communications.”

         Defendant also objects to this request because at this time, pursuant to letters from

  the US Attorney’s office, Defendant is unable to provide any communications with ICE until

  approval is received from DHS/ICE/DOJ. See attached letters. Defendant understands that

  if Plaintiffs want these documents, they must provide DHS/ICE/DOJ with the “detailed

  description of the relevance of the information as it pertains to the issue at hand.” See


                                              18
Case 1:14-cv-02887-JLK-MEH Document 181-16 Filed 05/30/19 USDC Colorado Page 20
                                     of 28




  attached letters.

         12.    Please provide any and all documents summarizing or constituting any

  contract you executed to purchase services, including cleaning services, to be

  delivered at the Aurora Facility between October 22, 2004 and the present.

         RESPONSE: Objection. Defendant objects to this request as not related to class

  certification issues. Defendant objects to this request as not relevant to any claim or

  defense and not likely to lead to the discovery of admissible evidence. These documents

  will not make it more likely than not that Defendant violated the TVPA or was unjustly

  enriched.

         13.    Please provide any and all documents summarizing, constituting, or

  recording Performance Evaluation Meetings, including all draft invoices, signed

  minutes, and GEO responses to any areas of disagreement between ICE and GEO,

  that occurred or were scheduled to occur between you and ICE from October 22, 2004

  and the present.

         RESPONSE: Objection. Defendant objects to this request as it is not aware of what

  is meant by a “Performance Evaluation Meeting.” Defendant objects to this request as not

  related to class certification issues. Defendant objects to this request as not relevant to any

  claim or defense and not likely to lead to the discovery of admissible evidence. Defendant

  objects to this request as vague, overbroad and unduly burdensome based on the use of

  the words/phrase “any and all documents,” “summarizing, constituting or recording,” and

  “draft invoices, signed minutes, and GEO responses to any areas of disagreement.”

         Defendant also objects to this request because at this time, pursuant to letters from

                                               19
Case 1:14-cv-02887-JLK-MEH Document 181-16 Filed 05/30/19 USDC Colorado Page 21
                                     of 28




  the US Attorney’s office, Defendant is unable to provide any communications with ICE until

  approval is received from DHS/ICE/DOJ. See attached letters. Defendant understands that

  if Plaintiffs want these documents, they must provide DHS/ICE/DOJ with the “detailed

  description of the relevance of the information as it pertains to the issue at hand.” See

  attached letters.

         14.    Please provide all requests for reimbursement from GEO to ICE, and any

  responses thereto, for monies related to the Detainee Volunteer Work Program

  created on or after October 22, 2012.

         RESPONSE: Objection. See objections, answers, and responses to Interrogatory

  No. 1 and RFP 1-3.

         15.    Please provide any and all documents you provided to any Plaintiff.

         RESPONSE: Objection. Defendant objects to this request as vague, overbroad and

  unduly burdensome based on the use of the words/phrase “any and all documents.”

  Defendant objects to this request as it is governed by federal regulations at 6 C.F.R. §§

  5.41-5.49 and by United States ex rel. Touhy v. Ragen, 340 U.S. 462 (1951).

         Without waiving those objections, and limiting its answer to its current review of

  documents, the requested documents are typically maintained in a detainee’s file.

  Defendant has provided redacted detainee files for each currently named plaintiff to

  DHS/ICE/DOJ for its review. However, Defendant objects to this request because at this

  time, pursuant to letters from the US Attorney’s office, Defendant is unable to provide the

  detainee files until approval is received from DHS/ICE/DOJ.         See attached letter.

  Defendant understands that if Plaintiffs want these documents, they must provide


                                             20
Case 1:14-cv-02887-JLK-MEH Document 181-16 Filed 05/30/19 USDC Colorado Page 22
                                     of 28




  DHS/ICE/DOJ with the “detailed description of the relevance of the information as it pertains

  to the issue at hand.” See attached letters.

         16.    Please provide any and all documents which purport to be signed by any

  Plaintiff.

         RESPONSE: Objection. See objections and response to RFP 15.

                                REQUESTS FOR ADMISSION

         1.     Admit that at least one detainee in the Aurora Detention Center faced

  disciplinary or other corrective action for refusing to participate in work pursuant to

  the Housing Unit Sanitation Policy.

         ANSWER: Objection. Defendant objects to this request as vague and overbroad.

  This request is overbroad and unduly burdensome as it is not limited in time. This request

  is vague and overbroad as “faced,” “disciplinary,” and “other corrective action,” are not

  defined. It is unknown whether this follows the allegation in the Complaint that there were

  threats “to put those who refused to work (for no pay) in ‘the hole,’ or solitary confinement.”

  Doc. 1. Defendant employs an average of 189 employees on the ICE contract during three

  shifts, 24 hours a day and 365 days a year and those employees change over time. This

  request could be interpreted as asking whether some employee referred to “the hole” or

  solitary confinement in relation to the sanitation policy at some time during the entire time

  ICE detainees have been housed at the Aurora facility. Defendant simply has no way of

  determining the answer to this request.

         Defendant also objects to this request because it seeks confidential information

  subject to the Privacy Act and as unduly burdensome, not relevant to any claim or defense

                                                 21
Case 1:14-cv-02887-JLK-MEH Document 181-16 Filed 05/30/19 USDC Colorado Page 23
                                     of 28




  and not likely to lead to the discovery of admissible evidence. Defendant objects to this

  request as it is governed by federal regulations at 6 C.F.R. §§ 5.41-5.49 and by United

  States ex rel. Touhy v. Ragen, 340 U.S. 462 (1951).

         Defendant objects to this request as unduly burdensome because there could be

  approximately 4,000 to 6,000 ICE detainees that are housed at the Aurora facility every

  year. All detainees are subject to ICE’s housing sanitation policy and Plaintiffs are seeking

  information for ten years and, therefore, potentially 60,000 detainees. In the ordinary

  course of business, Defendant does not maintain any document that would identify

  disciplinary or corrective actions for each of those 60,000 detainees. Therefore, answering

  this request would require reviewing each detainee file to locate any disciplinary or

  corrective actions. Defendant objects to this as unduly burdensome.

         Defendant also objects to this request as Defendant has not received approval from

  DHS/ICE/DOJ to provide information from the detainee files as stated in the attached

  letters.

         2.     Admit that immigration detainees in other detention facilities owned and

  or operated by GEO are paid more than $1 per day for their participation in the VWP.

         ANSWER:       Objection.    Defendant objects to this request as overbroad, not

  relevant, and not likely to lead to the discovery of admissible evidence because this request

  seeks information from facilities other than the Aurora facility, but the Aurora facility is the

  only facility at issue in this case. Different facilities work with different ICE contracting

  officers and each facility has its own contract terms, including the terms related to the

  detainee work program.


                                                22
Case 1:14-cv-02887-JLK-MEH Document 181-16 Filed 05/30/19 USDC Colorado Page 24
                                     of 28




          Defendant further objects as it can neither admit nor deny this request. There are

  some ICE detainees at some GEO facilities in some jobs that are paid more than $1 per

  day. There are also some detainees at a GEO facility that are permitted to work more than

  one job, are paid $1 per day for each job and, therefore, could earn more than $1 per day

  for their participation in the VWP. However, all facilities that receive reimbursement from

  ICE for the VWP, are only reimbursed $1 per day.

          3.       Admit that there is no law, regulation, or contract preventing GEO from

  paying detainees at its Aurora Detention Facility more than $1 per day for their

  participation in the VWP.

          ANSWER:          Objection. Defendant objects to this request as it requires a legal

  conclusion and an ultimate issue for trial.              Defendant can neither admit nor deny this

  request. Pursuant to 8 U.S.C. § 1555(d), the Immigration and Naturalization Service (“INS,”

  now known as DHS/ICE) can appropriate money for work performed by persons held in

  custody under the immigration laws. The amount of payment was set by the Department

  of Justice Appropriation Act, 1978, Pub.L. No. 95-86, 91 Stat. 426 (1978), at a rate not to

  exceed $1.00 per day.1 See also Department of Justice Appropriation Act, 1979, Pub. L.

  No. 95-431, 92 Stat. 1021, 1027 (Oct. 18, 1978); Department of Justice Appropriation Act,

  1978, Pub. L. No. 95-86, 91 Stat. 419, 426 (August 2, 1977).2 Congress has never raised


          1
              The court in Alvarado G uevara v. INS, 902 F.2d 394, 396-977 (5 th Cir. 1990), held that the
  Congressional authorization of the paym ent to detained aliens is “a valid exercise of the congressional power
  to regulate the conduct of aliens.”

          2
             Additionally, the Departm ent of Justice Appropriations Authorization Act, 1979, Pub. L. No. 96-132,
  § 2 (10), 93 Stat. 1040, 1042 (1979), gave the INS (now DHS/ICE) authority com parable to the authority in
  8 U.S.C. 1555(d). The 1979 Act appropriates m oney to the INS/DHS/ICE for “paym ent of allowances to
  aliens, while held in custody under the im m igration laws, for work perform ed.” Id. Unlike Section 1555(d),

                                                        23
Case 1:14-cv-02887-JLK-MEH Document 181-16 Filed 05/30/19 USDC Colorado Page 25
                                     of 28




  that rate.

          The plain language of the contract states that Defendant “shall not exceed the

  quantity shown without prior approval by the Contracting Officer.” Doc. 11-2, pp. 3, 5-8.

  The quantity is the total dollar amount allocated for that line item in the contract. Id. The

  contract makes no statement that Defendant may seek approval for a rate higher than

  $1.00 per day. Id. To the contrary, the contract prohibits Defendant from making a higher

  payment providing that the government’s appropriation or “reimbursement . . . will be at

  actual cost of $1.00 per day per detainee.” Id. DHS/ICE included this term in the contract

  for services with Defendant at the Aurora facility (Exhibit C to ECF 11) and in the ICE

  Detainee Voluntary Work Program (Exhibit A to ECF 11).

          The requirement that any reimbursement over $1 per day occur only with the

  "approval of the Contracting Office" indicates a strong federal interest in controlling the

  levels of reimbursement provided to detainees under the VWP, and in not having such

  reimbursement calculated based on a post-hoc "fair market value" analysis. See Doc. 29

  at 29-30.        Allowing Colorado common law to be inserted into the federal

  government-contractor relationship to vary a material pricing term of the GEO/ICE

  contract-i.e., paying excess of $1 per day without the "approval of the Contracting

  Office"-directly and significantly conflicts with the government-contractor relationship. See

  Doc. 29, at 30 (citing U.S. v. City of Las Cruces, 289 F.3d 1170, 1186 (10th Cir. 2002)).




  however, Section 2(10) does not require Congress to set the rate of com pensation for each fiscal year. 93
  Stat. at 1042. Congress has renewed Section 2(10) in subsequent fiscal years. See e.g. Pub.L.No. 98-166,
  205(a), 97 Stat 1086 (1984); Pub.L.No. 102-140, 102(a), 105 Stat. at 791 (1992); Pub.L.No. 104-208, 102(a),
  110 Stat. at 3009-17 (1997); Pub.L.No. 107-77, 102, 115 Stat. 764 (2002).

                                                      24
Case 1:14-cv-02887-JLK-MEH Document 181-16 Filed 05/30/19 USDC Colorado Page 26
                                     of 28




  Strictly speaking, the "at least" qualification is consistent with the contract, which provides

  that more than $1 per day could be paid with approval of the Contracting Office. But that

  language alone does not authorize payment of more than $1 per day, and does not override

  the contractual prohibition that the $1 per day rate not be exceeded without "approval of the

  Contracting Officer."

         4.     Admit that GEO informed at least some detainees at the Aurora Detention

  Facility that the $1 a day wage for the VWP was set by ICE or some other branch of

  the Federal government.

         ANSWER:       Objection. Defendant objects to this request as vague. Defendant is

  unable to respond to this request as it is unknown who “GEO” is and there is no time frame

  for this request. Defendant employs approximately 189 employees on the ICE contract

  during three shifts, 24 hours a day and 365 days a year and those employees change over

  time. Defendant houses 4,000 to 6,000 detainees per year at the Aurora facility.          This

  request could be interpreted as asking whether some employee made such statements at

  some time to some detainee during the entire time ICE detainees have been housed at the

  Aurora facility. Defendant simply has no way of determining the answer to this request.

                                 REQUEST FOR INSPECTION

         Pursuant to FRCP 34(a)(2), Plaintiffs request that they and/or their agents and

  attorneys be allowed to enter onto and inspect GEO's Aurora Detention Facility (the

  "Property") on December 11, 2015 at 10:00 a.m. for the purposes of inspecting, measuring,

  surveying, photographing, testing, or sampling said property. The Plaintiffs specifically

  request to inspect the following portions of the Property:


                                               25
Case 1:14-cv-02887-JLK-MEH Document 181-16 Filed 05/30/19 USDC Colorado Page 27
                                     of 28




         1.      All facilities used for disciplinary or corrective actions against detainees,
                 including any facilities used for solitary confinement;

         2.      Any area that was the subject of detainee work, including cleaning, as a result
                 of the Housing Unit Sanitation Policy; and

         3.      Any area that was the subject of detainee work as a result of the VWP.

         RESPONSE: Objection. Defendant objects to this request for inspection as it is not

  related to class certification.

         Defendant objects to the inspection of the facility as such inspection is not relevant

  to either party’s claim or defense and not likely to lead to the discovery of admissible

  information. An inspection will not make it more or less likely that Defendant violated the

  TVPA or was unjustly enriched. Defendant also objects to the inspection of the new facility

  based on security concerns and that it will unduly burden the operation of the facility.

         Submitted September 23, 2015.

       AS TO OBJECTIONS, REQUESTS FOR PRODUCTIONS, REQUESTS FOR
  ADMISSIONS, and REQUEST FOR INSPECTION:

  VAUGHAN & DeMURO                                  NORTON ROSE FULBRIGHT US LLP

  /s/ Shelby A. Felton                              /s/ Charles A. Deacon
  David R. DeMuro                                   Charles A. Deacon
  Shelby A. Felton                                  300 Convent Street, Suite 2100,
  3900 E. Mexico Ave., Suite 620                    San Antonio, Texas 78205-3792
  Denver, Colorado 80210                            (210) 270 7133
  (303) 837-9200                                    charlie.deacon@nortonrosefulbright.com
  Email:sfelton@vaughandemuro.com
                                                    Mark Emery
                                                    799 9th Street, NW, Suite 1000
                                                    Washington, DC 20001-4501
                                                    (202) 662-0210
                                                    mark.emery@nortonrosefulbright.com




                                               26
Case 1:14-cv-02887-JLK-MEH Document 181-16 Filed 05/30/19 USDC Colorado Page 28
                                     of 28




                             CERTIFICATE OF SERVICE

       I hereby certify that on September 23, 2015, I electronically submitted
  DEFENDANT’S RESPONSES TO PLAINTIFFS’ FIRST SET OF INTERROGATORIES,
  REQUESTS FOR ADMISSIONS, REQUESTS FOR PRODUCTION OF DOCUMENTS,
  AND REQUEST FOR INSPECTION via electronic mail to the following

        Brandt Milstein                             Andrew Turner
        brandt@milsteinlawoffice.com                aturner@laborlawdenver.com

        Alexander Hood                              Hans Meyer
        alex@towardsjustice.org                     hans@themeyerlawoffice.com

        R. Andrew Free
        Andrew@lmmigrantCiviIRights.com



                                               /s/Shelby A. Felton
                                               Shelby A. Felton
                                               3900 E. Mexico Ave., Suite 620
                                               Denver, Colorado 80210
                                               (303) 837-9200
                                               (303) 837-9400 fax
                                               Emails:sfelton@vaughandemuro.com




                                          27
